                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KRISTIAN DELGADO, #K77366,                         )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )       Case No. 18-cv-02188-NJR
                                                    )
 KENT E. BROOKMAN,                                  )
 ANTHONY B. JONES,                                  )
 CHASE M. CARON,                                    )
 KELLY PIERCE,                                      )
 JEFFREY A. HUTCHINSON,                             )
 and JOHN/JANE DOE,                                 )
                                                    )
                Defendants.                         )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Kristian Delgado, an inmate in the custody of the Illinois Department of

Corrections who is currently incarcerated at Menard Correctional Center (“Menard”), brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He asserts

Fourteenth Amendment due process violations in a disciplinary proceeding and a related

grievance. He seeks monetary damages. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                1
                                          The Complaint
        In his Complaint, Plaintiff makes the following allegations: On November 1, 2016, Plaintiff

received a disciplinary report written by C/O Chase Caron for possession of marijuana. (Doc. 1,

p. 4). The adjustment committee, comprised of Lt. Kent Bookman and Sgt. Anthony Jones, held a

hearing on the charge on November 7, 2016. Id. Despite Plaintiff’s written request, his witnesses

were not called to the hearing. Id. During the hearing, Plaintiff’s request for testing of the alleged

marijuana was denied. (Doc. 1, p. 5). He argued Caron was not qualified to visually identify the

substance as marijuana. Id. He also pointed out that the substance was found in a common area

that 60-150 inmates had access to while going to the law library and chapel on the day it was

found. Id. Lt. Brookman rejected Plaintiff’s exonerating evidence. Id. Plaintiff asked if he “was

guilty as soon as I got the ticket.” Id. In response, Lt. Brookman stated, “now your [sic] starting to

see how we do things in Menard.” Id. Plaintiff protested the biased hearing and the disregard of

the facts in his favor. Id. Brookman told him to go ahead and file his grievance. Id.

        The adjustment committee found Plaintiff guilty of possession of marijuana. (Doc. 1, pp. 5,

17). Warden Jeffrey Hutchinson and/or his designee approved the findings of the adjustment

committee. (Doc. 1, pp. 5, 17-18). As a result of the disciplinary action, Plaintiff received six

months of C grade status, disciplinary segregation, commissary restriction, and visitation

restriction. (Doc. 1, p. 17).

        Plaintiff filed a grievance in response to the disciplinary proceeding raising the issues that

were dismissed out of hand during the hearing. (Doc. 1, p. 5). Grievance officer Kelly Pierce

reviewed and denied his grievance. (Doc. 1, p. 13). She found the sanctions imposed in the

disciplinary proceedings to be correct based on the nature of the charges and his disciplinary

history. Id. Hutchinson and/or his designee concurred in the decision. Id.



                                                  2
        Plaintiff was placed in disciplinary segregation where the cells are significantly smaller.

(Doc. 1, p. 6). The building is filthy and infested by mice, insects, and critters. Id. There is constant

yelling and kicking of solid steel doors making meaningful sleep sporadic. Id. There is a significant

limit on the clothing that Plaintiff is allowed to possess and wear outside. Id. All visits are no-

contact and the use of the phone is restricted or denied. Id. Further, while in segregation, he ate all

meals in his cell and was confined to his cell for 24-48 hour time periods. Id.

        Based on the allegations of the Complaint, the Court finds it convenient to divide this action

into the following counts:

        Count 1:        Fourteenth Amendment due process claim against Defendant Caron
                        for writing a false disciplinary report against Plaintiff.

        Count 2:        Fourteenth Amendment due process claim against Brookman and
                        Jones for punishing Plaintiff with disciplinary segregation following
                        a disciplinary proceeding in which Plaintiff’s witnesses were not
                        called, he was denied an impartial adjustment committee, his written
                        statement was not made part of the record, his exculpatory evidence
                        was ignored, and there was not evidence to support the finding that
                        he was in possession of marijuana.

        Count 3:        Fourteenth Amendment due process claim against Hutchinson and
                        John/Jane Doe, his designee, for approving the disciplinary decision
                        and the sanctions imposed.

        Count 4:        Fourteenth Amendment due process claim against Pierce for
                        denying Plaintiff’s grievance and Hutchinson and John/Jane Doe,
                        his designee, for approving the denial of the grievance.

        Count 5:        Illinois indemnification claim under the Illinois Tort Immunity Act,
                        735 ILCS 10/9-102.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice as




                                                   3
inadequately pled under the Twombly pleading standard. 1

                                                     Discussion

         The evaluation of Plaintiff’s due process claim involves a two-part inquiry. First, the Court

considers whether a constitutionally protected interest was at stake. If it was, the Court must

examine whether the disciplinary proceeding was conducted in accordance with procedural due

process requirements. See Zinermon v. Burch, 494 U.S. 113, 125 (1990).

         As to the first inquiry, the Court focuses on Plaintiff’s placement in disciplinary

segregation. 2 In assessing whether disciplinary segregation amounts to a constitutional violation,

a court must examine the length of a prisoner’s confinement in segregation in combination with

the conditions he endured there. Kervin v. Barnes, 787 F.3d 833, 836-37 (7th Cir. 2015); Hardaway

v. Meyerhoff, 734 F.3d 740, 743 (7th Cir. 2013). A liberty interest may be implicated by conditions

of confinement that impose “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). Here, Plaintiff

served six months in disciplinary segregation and has alleged conditions sufficient to trigger a due

process interest. Thus, at the pleading stage, Plaintiff has made a sufficient claim that a liberty

interest was infringed.

         This brings the Court to the second inquiry: Whether the disciplinary proceeding was

conducted in accordance with procedural due process requirements. In a prison disciplinary

proceeding, procedural due process requires compliance with the protections outlined in Wolff v.


1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
2
  As a result of the disciplinary action, Plaintiff received six months of C grade status, disciplinary segregation,
commissary restriction, and visitation restriction. Only the disciplinary segregation presents a viable constitutional
claim. See, e.g., Thomas v. Ramos, 130 F.3d 754, 762 n.8 (7th Cir. 1997) (and cases cited therein) (no protected liberty
interest in demotion to C-grade status and loss of commissary privileges); Overton v. Bazzetta, 539 U.S. 126, 136
(2003) (withdrawal of visitation privileges for a limited period of time as a disciplinary measure is not a dramatic
departure from accepted standards for conditions of confinement).

                                                           4
McDonnell, 418 U.S. 539 (1974). Specifically, an inmate is entitled to (1) advanced written notice

of the charge against him; (2) the right to appear before an impartial hearing panel; (3) the right to

call witnesses and present documentary evidence if prison safety allows; and (4) a written

statement of the reasons for the discipline imposed. Wolff, 418 U.S. at 563-69. In addition, the

disciplinary decision must be supported by some evidence. Black v. Lane, 22 F.3d 1395, 1402 (7th

Cir. 1994).

                                              Count 1

       Allegations of false disciplinary reports do not state a claim where the prisoner is afforded

due process in disciplinary proceedings on the allegedly false charge. Hanrahan v. Lane, 747 F.2d

1137, 1139-41 (7th Cir. 1984). An allegation of a false disciplinary report may state a claim,

however, if there is not some evidence in support of the disciplinary decision. Black v. Lane, 22

F.3d 1395, 1402 (7th Cir. 1994). Here, Plaintiff alleges the possession of marijuana was false and

the disciplinary decision was unsupported by any evidence. He also alleges numerous due process

violations in the disciplinary proceeding. These allegations are sufficient for Count 1 to proceed

against Caron.

                                              Count 2

       Plaintiff complains of due process violations in the disciplinary proceeding because: (1) his

witnesses were not called; (2) his written statement was not recorded and retained for the record;

and (3) his exculpatory evidence was ignored. He also maintains that the possession of marijuana

charge was false, and the disciplinary decision was unsupported by any evidence because: (1) the

substance was not tested, and Caron was not qualified to identify it based on a visual examination;

and (2) the substance was found in a common area in which 60-150 offenders had access. He also

alleges bias on the part of the adjustment committee. These issues implicate a violation of the Wolff



                                                  5
requirements and, therefore, Count 2 will proceed against Brookman and Jones.

                                             Count 3

       To the extent Plaintiff seeks to hold Hutchinson and/or his designee accountable for the

due process violations in the disciplinary proceedings, the facts alleged do not support liability.

Defendant Hutchinson and/or John/Jane Doe, his designee, gave administrative approval to the

disciplinary action, but was not personally involved in conducting the hearing. Section 1983

creates a cause of action based on personal liability and predicated upon fault; thus, “to be liable

under § 1983, the individual defendant must have caused or participated in a constitutional

deprivation.” Pepper v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005) (internal quotations

and citations omitted). Signing off on a disciplinary report does not rise to the level of personal

involvement necessary for liability to attach. The claims in Count 3 against Hutchinson and

John/Jane Doe will be dismissed without prejudice.

                                             Count 4

       Plaintiff alleges his due process rights were violated when Pierce denied his grievance and

Hutchinson and/or John/Jane Doe, his designee, approved the denial of the grievance. Inmate

grievance procedures do not give rise to a liberty interest protected by the due process clause.

Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). The claims in Count 4 against Pierce,

Hutchinson, and John/Jane Doe will be dismissed without prejudice.

                                             Count 5

       Plaintiff pleads an indemnification claim under the Illinois Tort Immunity Act, 735 ILCS

10/9-102, which provides that “[a] local public entity is empowered and directed to pay any tort

judgment or settlement for compensatory damages ... for which it or an employee while acting

within the scope of his employment is liable....” Plaintiff does not, however, associate any named



                                                 6
defendant with this claim. Nor has he identified any public entity in the case caption that would be

responsible under this law. Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (defendant

must be “specif[ied] in the caption”). Accordingly, Count 5 will be dismissed without prejudice.

                               Motion for Appointment of Counsel

       Plaintiff filed a Motion for Appointment of Counsel (Doc. 2), which is DENIED. There is

no constitutional or statutory right to appointment of counsel in federal civil cases. Romanelli v.

Suliene, 615 F.3d 847, 851 (7th Cir. 2010). Federal District Courts have discretion under 28 U.S.C.

§ 1915(e)(1) to request counsel to assist pro se litigants. Id. When presented with a request to

appoint counsel, the Court must consider: “(1) has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself [.]” Pruitt v. Mote, 503 F.3d 647,

654 (7th Cir. 2007). Plaintiff discloses no efforts to locate counsel on his own. Plaintiff’s pleadings

demonstrate an ability to construct coherent sentences and relay information to the Court. Given

the early stage of the litigation, it is difficult to accurately evaluate the need for assistance of

counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants

respond to the complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”).

Plaintiff appears capable of litigating this matter pro se, given his coherent pleadings and

straightforward claim. He may renew his request for counsel at any time during the pending action,

after first attempting to locate counsel on his own.

                                             Disposition

       IT IS HEREBY ORDERED that the Motion for Appointment of Counsel (Doc. 2) is

DENIED without prejudice.

       IT IS FURTHER ORDERED that Count 1 will proceed against Defendant Caron and



                                                  7
Count 2 will proceed against Defendants Brookman and Jones.

         IT IS FURTHER ORDERED that Counts 3, 4, and 5 are DISMISSED without prejudice

and Defendants Hutchinson, John/Jane Doe, and Pierce are DISMISSED without prejudice.

The Clerk of the Court is DIRECTED to terminate these defendants as parties in the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system.

         IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Caron,

Brookman, and Jones: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Complaint, and this Memorandum and Order to each defendant’s place

of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

         If a defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained only

by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

         If judgment is rendered against Plaintiff, and the judgment includes the payment of costs



                                                 8
under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       IT IS SO ORDERED.

       DATED: March 29, 2019

                                                       __________________________
                                                       NANCY J. ROSENSTENGEL
                                                       United States District Judge



                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file Answers to the complaint. It will likely take at least 60 days
from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it
will take 90 days or more. When all of the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                                   9
